DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7, 10-16, 19-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Barth(WO2018054517).


Regarding claim 1, Barth teaches A method of controlling a vehicle, comprising:

determining a steering wheel angle limit based on a maximum lateral acceleration of the vehicle(page 3 lines 43-45 disclosing to limit a steering wheel angle based on the maximum lateral acceleration);

generating a steering wheel command and a throttle-brake command(page 3 lines 17-20 disclosing a trajectory with automatic movement of the vehicle, steering and braking intervened automatically specifying the desired steering angle and the vehicle target deceleration. This is interpreted as generating a steering wheel command and a brake command); 
determining whether an angle of the generated steering wheel command exceeds the determined steering wheel angle limit(page 3 lines 27-29 disclosing updated avoidance trajectory compensates for deviations from the initial trajectory, which occurs due to the limitation of the nominal steering angle. This is interpreted to mean upon determination that the generated steering wheel angle does not fit within the limitation of the steering angles, disregard the generated steering command and update it with a new angle that fits the limitation of the steering angles and the trajectory); and

adjusting an operation of the vehicle in response to determining that the angle of the generated steering wheel command exceeds the determined steering wheel angle limit (page 3 lines 27-29 disclosing updated avoidance trajectory compensates for deviations from the initial trajectory, which occurs due to the limitation of the nominal steering angle. This is interpreted to mean upon determination that the generated steering wheel angle does not fit within the limitation of the steering angles, disregard the generated steering command and update it with a new angle that fits the limitation of the steering angles and the trajectory).

Regarding claim 2, Barth teaches The method of claim 1, further comprising determining a location of the vehicle, a trajectory that the vehicle is to follow, and a speed profile for the vehicle based on inputs collected from one or more sensors or subsystems included in the vehicle (page 3 lines 46-54 disclosing determining a position of the vehicle by odometry “subsystems included in the vehicle and the use of GPS “sensors”. It further discloses determining a speed of the vehicle. Page 3 lines 11-25 disclosing determining an avoidance trajectory which is understood to happen within the subsystems included in the vehicle as this has to be calculated immediately when avoiding an obstacle), 
wherein generating the steering wheel command and the throttle-brake command comprises generating the steering wheel command and the throttle-brake command based on the determined location, trajectory and speed profile(page 3 lines 17-20 disclosing a trajectory with automatic movement of the vehicle, steering and braking intervened automatically specifying the desired steering angle and the vehicle target deceleration. This is interpreted as generating a steering wheel command and a brake command. It is also understood that a trajectory is based on the determined location. Page 3 lines 39-45 disclosing that the target steering angle is inversely proportional to the current vehicle speed, thus the trajectory is determined based on the speed of the vehicle). 

Regarding claim 3, Barth teaches The method of claim 1, wherein adjusting the operation of the vehicle includes one or more of disregarding the steering wheel (page 3 lines 27-29 disclosing updated avoidance trajectory compensates for deviations from the initial trajectory, which occurs due to the limitation of the nominal steering angle. This is interpreted to mean upon determination that the generated steering wheel angle does not fit within the limitation of the steering angles, disregard the generated steering command and update it with a new angle that fits the limitation of the steering angles and the trajectory).

Regarding claim 4, Barth teaches The method of claim 1, further comprising determining the maximum lateral acceleration based on a current condition of the vehicle (page 4 lines 7-9 disclosing the maximum lateral acceleration can be determined based on the tipping limit which can be dependent on the vehicle speed, thus the maximum lateral acceleration is based on the vehicle speed “current condition of the vehicle”).

Regarding claim 5, Barth teaches The method of claim 1, further comprising determining a current condition other than a current speed of the vehicle, wherein determining the steering wheel angle limit based on the maximum lateral acceleration of the vehicle comprises determining the steering wheel angle limit based on the maximum lateral acceleration and the determined current condition (page 3 lines 39-45 disclosing the target steering angle is determined such that the maximum lateral acceleration is not exceeded in order to avoid collisions on a wet road. This is interpreted as the maximum lateral acceleration is based on a current condition of the road, otherwise the maximum lateral acceleration for a wet road to avoid tipping may not be the same as the maximum lateral acceleration on a dry road, which would also mean that determining the steering wheel angle is based on the determined current condition of the road).

Regarding claim 6, Barth teaches The method of claim 5, wherein determining the current condition other than the current speed of the vehicle comprises determining at least one or more of: a vehicle condition; a weather condition; or a roadway condition (page 3 lines 39-45 disclosing the target steering angle is determined such that the maximum lateral acceleration is not exceeded in order to avoid collisions on a wet road. This is interpreted as the maximum lateral acceleration is based on a current condition of the road, otherwise the maximum lateral acceleration for a wet road to avoid tipping may not be the same as the maximum lateral acceleration on a dry road).

Regarding claim 7, Barth teaches The method of claim 1, further comprising determining a current speed of the vehicle, wherein:
determining the steering wheel angle limit based on the maximum lateral acceleration of the vehicle comprises determining the steering wheel angle limit based on the maximum lateral acceleration and the current speed(page 3 lines 39-45 disclosing the limited steering angle is proportional “based on” to the maximum lateral acceleration and inversely proportional “based on” to the vehicle speed); and

generating the steering wheel command and the throttle-brake command comprises generating the steering wheel command to include the determined steering wheel angle limit (page 3 lines 27-29 disclosing updated avoidance trajectory compensates for deviations from the initial trajectory, which occurs due to the limitation of the nominal steering angle. page 3 lines 17-20 disclosing a trajectory with automatic movement of the vehicle, steering and braking intervened automatically specifying the desired steering angle and the vehicle target deceleration. This is interpreted as generating a steering wheel command and a brake command).

Claims 10-16, 19-25 and 28-30 are rejected for similar reasons as claims 1-7, see above rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8, 17, 26 are rejected for being unpatentable by Barth(WO2018054517) in view of Siegel(EP2862766).

 (page 3 lines 27-29 disclosing updated avoidance trajectory compensates for deviations from the initial trajectory, which occurs due to the limitation of the nominal steering angle. page 3 lines 17-20 disclosing a trajectory with automatic movement of the vehicle, steering and braking intervened automatically specifying the desired steering angle and the vehicle target deceleration. This is interpreted as generating a steering wheel command and a brake command).
Barth does not teach further comprising determining a dynamic model of the vehicle, wherein: determining the steering wheel angle limit based on the maximum lateral acceleration of the vehicle comprises determining the steering wheel angle limit based on the dynamic model;
Siegel teaches further comprising determining a dynamic model of the vehicle, wherein: determining the steering wheel angle limit based on the maximum lateral acceleration of the vehicle comprises determining the steering wheel angle limit based on the dynamic model([0020] disclosing using a dynamic model of the vehicle for different test values of parameters including the maximum allowable steering angles. This is interpreted as the steering angle limit is determined based on the dynamic model); 
Barth and Siegel are analogous art because they are in the same field of endeavor, limited steering angles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of so that a set of mobile evasion trajectories is obtained, which then correspond to the desired criteria.

Claims 17 and 26 are rejected for similar reasons as claim 8, see above rejection.

Claims 9, 18, 27 are rejected for being unpatentable by Barth(WO2018054517) in view of Siegel(EP2862766) and Arndt(DE102004006944).
Regarding claim 9, Barth as modified by Siegel teaches The method of claim 8. Barth as modified by Siegel does not teach wherein determining the dynamic model of the vehicle comprises determining the dynamic model based on one or more of: mass of the vehicle; moments of inertia of the vehicle; wheelbase length of the vehicle; location of a center of gravity of the vehicle; a tire stiffness coefficient; or a tire dynamic model.
Arndt teaches wherein determining the dynamic model of the vehicle comprises determining the dynamic model based on one or more of: mass of the vehicle; moments of inertia of the vehicle; wheelbase length of the vehicle; location of a center of gravity of the vehicle; a tire stiffness coefficient; or a tire dynamic model([0070] disclosing a dynamic vehicle model based on the location of the center of gravity of the vehicle).
In order to describe vehicle dynamics with forces acting on the center of gravity to determine moments.

Claims 18 and 27 are rejected for similar reasons as claim 9, see above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US9616928 disclosing steering angle limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664